Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
Applicant arguments, see Remarks, filed June 9, 2022 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claims 1-20 has been withdrawn.
Applicant arguments, with respect to the 103 rejection has been fully considered and are persuasive. The 35 USC 102 and 103 of claims 1-20 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Gray (U.S. Patent Application Publication No. 2020/0311666), Hunn (U.S. Patent Application Publication No. 2019/0122317), Leonard (U.S. Patent Application Publication No. 2019/0258999) and Le Blanc (U.S. Patent Application Publication No. 2015/0269519) as indicated in the March 21, 2022 non-final office action pages 5-9. 
The next closest prior art is “Algorithmic Dispute Resolution—The Automation of Professional Dispute Resolution Using AI and Blockchain Technologies” Published by Barnett et al. discloses a method of for determining a dispute resolution using a blockchain technology. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1-20.
“receiving, by a contract resolver node of a blockchain network, an update from a first node of the blockchain network, the update being to a current service contract between the first node and a second node of the blockchain network; identifying, by the contract resolver node, a difference between the updated service contract and the current service contract; setting, by contract resolver a first node, a cut-off time for a resolution of a difference between the updated service contract and current service contract and automatically committing, by the contract resolver node, the resolved charge rate to the blockchain ledger”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZEINA ELCHANTI/Examiner, Art Unit 3628